DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-17 and 20 are pending.  Claims 5, 14 and 18-19 have been canceled.  

Response to Arguments
Applicant’s arguments filed 03/17/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over AZANCOT US 20140285008 in view of SAUNAMAKI US 20110057606.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figs 1-4 are objected to because they do not show the feature of "a plurality of wireless charging transmitters adapted to be mounted on an underside of a surface" noted in claim 1.
Appropriate correction is required.

Figs 1-4 are objected to because they do not show the feature of "a first plurality of wireless charging transmitters adapted to be mounted on an underside of a surface" and "a second plurality of wireless charging transmitters adapted to be mounted on an underside of a surface" noted in claim 16.
Appropriate correction is required.

Figs 1-4 are objected to because they do not show the feature of "a wireless charging transmitter adapted to be mounted on an underside of a surface and to generate a charging area on a top side of the surface" noted in claim 17.
Appropriate correction is required.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over AZANCOT US 20140285008 in view of SAUNAMAKI US 20110057606.

Regarding claim 1, AZANCOT teaches:
A wireless charging system comprising: 
a power supply (Fig 14 # 4300; Par 0112 "a power source"); 
a plurality of wireless charging transmitters adapted to be mounted on an underside of a surface (Fig 1 #300; Par 0089 "a table top for powering or charging electrical devices 320" and Par 0096 "the inductive platform 100 described hereinabove is a module adapted to be placed onto a desk-top. It is noted, however, that primary inductor units 200 may be usefully affixed to or within other work surfaces such as within a desk-top, a kitchen work-top, a conference table, a work bench, as an under-floor arrangement or the like, which may optionally be covered to produce a generally smooth working area") ;
a power distribution system (Fig 7A #221; Fig 7B #220) adapted to connect the plurality of wireless charging transmitters to the power supply (Par 0112 "The primary inductor units 200 are connected by connecting power lines 220 which conductively connect the primary coils 201 to the power source"); and
wherein the plurality of wireless charging transmitters are configured to generate a plurality of separate charging areas on a top side of the surface (Fig 3B 200a-c in separate areas); and 
wherein a total combined power rating of the plurality of wireless charging transmitters is greater than the capacity of the power supply. (Fig 2 #221 discloses wherein the power source has a potential i.e. a voltage wherein Power is equal to V*I that the power source will produce. see Par 0094 "a power source by a supply power line 222. Short-length connecting power lines 224a, 224b may be used to connect a chain of primary inductor units 200 together. The power lines 222, 224 may be electrically coupled to the primary inductor units 200 via connecting plugs 240. Power lines 222, 224, typically include two power cores 221a and 221b (FIG. 2) for providing the varying potential used to power the primary inductor units 200".  
monitoring currents drawn from loads ia-f, is disclosed. see Fig 15 #4120a-f ; Par 0152 "to regulate the current being drawn by the power board 4100 from the power source 4300. The controller 4150 may be preconfigured to limit the current drawn I.sub.in from the power source 4300 such that it will not exceed a maximum value." …… "When the connected loads 4200a, 400b and 4200f draw too much current i.sub.a, i.sub.b and i.sub.f the current drawn I.sub.in from the power source 4300 may exceed its maximum value. In such a scenario, the controller 4150 may be preconfigured to sequentially switch between the active power jacks 4120a, 4120b and 4120f according to a predetermined duty cycle. Thus the total current drawn by the connected loads 4200a, 4200b and 4200f is limited thereby, maintaining the current I.sub.in drawn by the power board at a level below its maximum value." and Fig 15 #4120a-f  which is also the current drawn from power jacks which are the transmitters. See Par 0024 "Typically the power board comprises an array of inductive power jacks for inductive coupling to inductive power plugs" 
a total current drawn by all load is monitoring the total power drawn since PTotal = V*itotal and determines a maximum value of the current from power source is also the maximum capacity of power of the power source Pmax capacity = V*iin wherein if the power rating of all the loads drawing power is also the power of all the transmitters supplying power and that power is determined to be greater than power from the power source it limits power by adjusting the distribution of power to the transmitters.)

AZANCOT does not teach an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected wireless charging transmitters based on the detected absence of the user.  
SAUNAMAKI teaches an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected wireless charging transmitters based on the detected absence of the user (Fig 1A #106; Par 0031 "The wireless charger 100 includes a proximity detector 106 that detects the proximity of a user to the wireless charger 100 and switches off or gradually reduces the power applied to the transmitting coils 120 as long as the user is closer than a threshold distance").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AZANCOT to include an occupancy sensor configured to detect presence or absence of a user in the vicinity taught by SAUNAMAKI for the purpose of reducing exposure of electromagnetics to a user. (Refer to Par 0001)

Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over AZANCOT US 20140285008 in view of SAUNAMAKI US 20110057606, and further in view of Gilbert US 20110025263.

Regarding claim 2, AZANCOT does not teach at least one wired charging point connected to the power supply through the power distribution system. 

Gilbert teaches at least one wired charging point connected to the power supply through the power distribution system. (Par 0140 "capable of providing a current of at least 2A for example via USB standard sockets (15) in order to directly recharge portable appliances")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AZANCOT to include at least one wired charging point connected to the power supply taught by Gilbert for the purpose of connecting the first sub-assemblies therein in the form of cables are advantageously comprised in the device in order to be able to recharge additional appliances or appliances which do not fit into the provided locations. (Refer to Par 0167)

Regarding claim 3, AZANCOT does not teach wherein the at least one wired charging point is a USB socket.  
Gilbert teaches wherein the at least one wired charging point is a USB socket (Par 0140 "capable of providing a current of at least 2A for example via USB standard sockets (15) in order to directly recharge portable appliances").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AZANCOT to include at least one wired charging point is a USB socket taught by Gilbert for the purpose of the purpose of connecting the first sub-assemblies therein in the form of cables are advantageously comprised in the device in order to be able to recharge additional appliances or appliances which do not fit into the provided locations. (Refer to Par 0167)

Regarding claim 4, AZANCOT does not teach wherein the at least one wired charging point is configured to allow data transmission or exchange between a device connected to the at least one wired charging point and a USB hub connected to the power distribution system. 
 Gilbert teaches wherein the at least one wired charging point is configured to allow data transmission or exchange between a device connected to the at least one wired charging point and a USB hub connected to the power distribution system (data pins are used to communicate. Par 0049 "contacts D- and D+ of an USB connector"). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AZANCOT to include at least one wired charging point is configured to allow data transmission or exchange between a device connected to the at least one wired charging point taught by Gilbert for the purpose of connecting the first sub-assemblies therein in the form of cables are advantageously comprised in the device in order to be able to recharge additional appliances or appliances which do not fit into the provided locations. (Refer to Par 0167)

Claims 6-13 rejected under 35 U.S.C. 103 as being unpatentable over AZANCOT US 20140285008 in view of SAUNAMAKI US 20110057606 as applied to claim 1 above, and further in view of Yang US 9,325,186.

Regarding claim 6, AZANCOT does not explicitly teach a satellite configured to be mounted on the top side of the surface and to provide an indication of a location of a charging area on the top side of the surface. 
Yang teaches a satellite configured to be mounted on the top side of the surface and to provide an indication of a location of a charging area on the top side of the surface (Fig 1 Col 2 lines 60-65 “a light projection unit configured to project a light on an area around the wireless charger”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Catalano to include a satellite configured to be mounted on the top side of the surface and to provide an indication of a location of a charging area on the top side of the surface taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 7, AZANCOT does not explicitly teach wherein the satellite is configured to project light to the top side of the surface at or near at least a portion of the charging area. 
Yang teaches wherein the satellite is configured to project light to the top side of the surface at or near at least a portion of the charging area (Fig 1 Col 2 lines 60-65 “a light projection unit configured to project a light on an area around the wireless charger”). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by AZANCOT to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 8, AZANCOT does not explicitly teach wherein the satellite is configured to project light to the top side of the surface over the entire charging area. 
Yang teaches wherein the satellite is configured to project light to the top side of the surface over the entire charging area (Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by AZANCOT to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 9, AZANCOT does not explicitly teach wherein the satellite is configured to project light at a center of the charging area. 
Yang teaches wherein the satellite is configured to project light at a center of the charging area (Fig 3 300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by AZANCOT to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 10, AZANCOT does not explicitly teach wherein the satellite is configured to project light to the top side of the surface at or near opposing edges of the charging area. 
Yang teaches wherein the satellite is configured to project light to the top side of the surface at or near opposing edges of the charging area (Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by AZANCOT to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 11, AZANCOT does not explicitly teach wherein the satellite is configured to project light to the top side of the surface at an edge of the surface. 
Yang teaches wherein the satellite is configured to project light to the top side of the surface at an edge of the surface (Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by AZANCOT to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 
 
Regarding claim 12, AZANCOT does not explicitly teach wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a location of a device relative to the charging area. 
Yang teaches wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a location of a device relative to the charging area (Fig 18 # 410, 420, 430). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by AZANCOT to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Regarding claim 13, AZANCOT does not explicitly teach wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a charging status of a device. 
Yang teaches wherein the satellite is configured to vary at least one of the intensity or color of the projected light based on a charging status of a device (Fig 18 # 410, 420, 430). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify surface taught by AZANCOT to have a satellite taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over AZANCOT US 20140285008 in view of SAUNAMAKI US 20110057606 as applied to claim 1 above, and further in view of Lathrop US 20110077878.

  Regarding claim 15, Even though AZANCOT teaches wherein at least one of the power supply or the occupancy sensor configured to communicate with at least one of a wireless network or a communication interface (Fig 20 #5002 to 5004 to network 5014 Par 0165 "A mesh network 5014 may be provided to facilitate communication among the load balancers 5006, and to facilitate the controller's 5010 management of its associated clusters 5008"), AZANCOT does not teach wherein at least one of the power supply or the occupancy sensor comprises a wireless transceiver.  
Lathrop teaches wherein at least one of the power supply or the occupancy sensor comprises a transceiver. (Fig 4A #424 and Fig 5 #524 Par 0055 “The smart power supply 500 further includes a power line transceiver 524”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AZANCOT to include wherein at least one of the power supply or the occupancy sensor comprises a transceiver taught by Lathrop for the purpose of using one component for bidirectional communication. (Refer to Par 0055)
  
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over AZANCOT US 20140285008.

Regarding claim 16, AZANCOT teaches:
A wireless charging system comprising: 
a first power supply (Fig 20 #5002; Par 0165 "The HPLBS 5000 comprises one or more power supplies 5002"); 
a second power supply Fig 20 #5002; Par 0165 "The HPLBS 5000 comprises one or more power supplies 5002"); 
a first plurality of wireless charging transmitters (Fig 20 #504; Par 0165 "two or more inductive outlets 5004"); 
a second plurality of wireless charging transmitters (Fig 20 #504; Par 0165 "two or more inductive outlets 5004"); 
AZANCOT's embodiment of Fig 20 is silent to a first plurality of wireless charging transmitters adapted to be mounted on an underside of a surface, a second plurality of wireless charging transmitters adapted to be mounted on an underside of a surface;
a first power distribution system adapted to connect the first plurality of wireless charging transmitters to only the first power supply,
 a second power distribution system adapted to connect the second plurality of wireless charging transmitters to only the second power supply; 
a first occupancy sensor controlling a first supply of power from the first power supply to the first plurality of wireless charging transmitters based on occupancy detection in a vicinity of the first occupancy sensor; and 
a second occupancy sensor controlling a second supply of power from the second power supply to the second plurality of wireless charging transmitters based on occupancy detection in a vicinity of the second occupancy sensor, 
wherein the first occupancy sensor is configured to power on the first plurality of wireless charging transmitters when occupancy is detected and to power off the first plurality of wireless charging transmitters when occupancy is not detected; and 
wherein the second occupancy sensor is configured to power on the second plurality of wireless charging transmitters when occupancy is detected and to power off the second plurality of wireless charging transmitters when occupancy is not detected.
However, AZANCOT teaches a plurality of wireless charging transmitters adapted to be mounted on an underside of a surface (Fig 1 #300; Par 0089 "a table top for powering or charging electrical devices 320" and Par 0096 "the inductive platform 100 described hereinabove is a module adapted to be placed onto a desk-top. It is noted, however, that primary inductor units 200 may be usefully affixed to or within other work surfaces such as within a desk-top, a kitchen work-top, a conference table, a work bench, as an under-floor arrangement or the like, which may optionally be covered to produce a generally smooth working area"), 
a power distribution system (Fig 7A #221; Fig 7B #220) adapted to connect the plurality of wireless charging transmitters to only the first power supply (Par 0112 "The primary inductor units 200 are connected by connecting power lines 220 which conductively connect the primary coils 201 to the power source"), 
a occupancy sensor controlling a supply of power from the power supply to the plurality of wireless charging transmitters based on occupancy detection in a vicinity of the occupancy sensor (sensor senses occupancy of load. Par 0127 " sensing unit 1140 is configured to detect the presence of a secondary coil 1320"), 
wherein the occupancy sensor is configured to power on the plurality of wireless charging transmitters when occupancy is detected and to power off the plurality of wireless charging transmitters when occupancy is not detected (Par 0130 "The secondary sensing unit 1140 is configured to detect when a secondary coil 1320 is inductively coupled to the primary coil 1220. When a secondary coil 1320 is detected, an activation signal Si is sent to the driver 1230, which then drives the primary coil 1220. When the secondary coil 1320 is removed, the secondary sensing unit 1140 sends a deactivation signal S0 to the driver 1230, which then stops driving the primary coil 1220");
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AZANCOT to duplicate system of one embodiment into the embodiment of Fig 20 taught by AZANCOT since it is taught to be of ordinary skill in the art to do so. (Refer to Par 0184 "the disclosure has been described in conjunction with specific embodiments thereof, it is evident that many alternatives, modifications and variations will be apparent to those skilled in the art. Accordingly, it is intended to embrace all such alternatives, modifications and variations that fall within the spirit and broad scope")

Claims 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over AZANCOT US 20140285008 in view of SAUNAMAKI US 20110057606 and Yang US 9325186.

Regarding claim 17, AZANCOT teaches:
A wireless charging system comprising: 
a power supply (Fig 14 # 4300; Par 0112 "a power source"); 
a wireless charging transmitter adapted to be mounted on an underside of a surface and to generate a charging area on a top side of the surface (Fig 1 #300; Par 0089 "a table top for powering or charging electrical devices 320" and Par 0096 "the inductive platform 100 described hereinabove is a module adapted to be placed onto a desk-top. It is noted, however, that primary inductor units 200 may be usefully affixed to or within other work surfaces such as within a desk-top, a kitchen work-top, a conference table, a work bench, as an under-floor arrangement or the like, which may optionally be covered to produce a generally smooth working area"); 
a power distribution system (Fig 7A #221; Fig 7B #220) adapted to connect the wireless charging transmitter to the power supply for supplying power from the power supply to the wireless charging transmitter (Par 0112 "The primary inductor units 200 are connected by connecting power lines 220 which conductively connect the primary coils 201 to the power source"). 
AZANCOT does not explicitly teach an indication system configured to provide a visual indication of a location of the charging area on the top side of the surface; 
wherein the indication system is configured to project light to the top side of the surface only over the entire charging area. 
Yang teaches an indication system configured to provide a visual indication of a location of the charging area on the top side of the surface (Fig 1 Col 2 lines 60-65 “a light projection unit configured to project a light on an area around the wireless charger”); 
wherein the indication system is configured to project light to the top side of the surface only over the entire charging area (Fig 3 #300). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AZANCOT to include an indication system taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 
AZANCOT does not teach an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected wireless charging transmitters based on the detected absence of the user.  
SAUNAMAKI teaches an occupancy sensor configured to detect presence or absence of a user in the vicinity of the occupancy sensor wherein the occupancy sensor is configured to send a signal to the power supply to power on the connected wireless charging transmitters based on the detected presence of the user and to power off the connected wireless charging transmitters based on the detected absence of the user (Fig 1A #106; Par 0031 "The wireless charger 100 includes a proximity detector 106 that detects the proximity of a user to the wireless charger 100 and switches off or gradually reduces the power applied to the transmitting coils 120 as long as the user is closer than a threshold distance").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AZANCOT to include an occupancy sensor configured to detect presence or absence of a user in the vicinity taught by SAUNAMAKI for the purpose of reducing exposure of electromagnetics to a user. (Refer to Par 0001)

Regarding claim 20, AZANCOT does not explicitly teach wherein the indication system includes a satellite configured to vary at least one of intensity or color of projected light based on at least one of a charging status of a device or a location of the device relative to the charging area.  
Yang teaches wherein the indication system includes a satellite configured to vary at least one of intensity or color of projected light based on at least one of a charging status of a device or a location of the device relative to the charging area. (Fig 18 # 410, 420, 430)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify AZANCOT to include wherein the indication system includes a satellite configured to vary at least one of intensity or color of projected light based on at least one of a charging status of a device or a location of the device relative to the charging area taught by Yang for the purpose of illuminating area and indicting status of charge. (Refer to Col 2 lines 1-10) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859